EXHIBIT 10.7

Schedule of Benefits

 

 

Chubb Group of Insurance Companies

15 Mountain View Road, P.O. Box 1615

Warren, New Jersey 07061-1615

Policyholder’s Name:

RYERSON TULL, INC.

   

Issued by the stock insurance company

indicated below:

FEDERAL INSURANCE COMPANY

Incorporated under the laws of

INDIANA

BTA6000

Section I - Insured Persons

The following are the Insured Persons under this policy:

 

Class    Description 1    All Active Full-Time Non-Employee Directors and
Officers as listed on file with the Policyholder. 2    The Spouses of Class 1
Primary Insured Person. 3    The Dependent Child(ren) of Class 1 Primary Insured
Person.

BTA6002

If, subject to all the terms and conditions of this policy a person is eligible
for insurance under multiple Classes of Insured Persons described above, then
such person will only be insured under the Class which provides the Insured
Person the largest Benefit Amount for the loss that has occurred.

BTA6004

Section II - Qualification Period

For Insured Persons in an eligible Class on the Effective Date: none

For Insured Persons entering an eligible Class after the Effective Date: none

BTA6008

Section III - Hazards

The following are the Hazards for which insurance applies:

 

Class    Hazard(s) 1    24 Hour Business Travel, Extraordinary Commutation 2   
Business Travel Family 3    Business Travel Family

If, subject to all the terms and conditions of this policy an Insured Person has
insurance for covered loss on the date of an Accident, covered under multiple
Hazards described above, then only one Benefit Amount will be paid. This Benefit
Amount shall be the largest Benefit Amount applicable under all such Hazards.

BTA6010



--------------------------------------------------------------------------------

Section IV - Benefits

A) Principal Sum

The following are Principal Sums for each Class:

 

Class

  

Hazard

   Principal Sum 1    24 Hour Business Travel    $ 500,000 2    Extraordinary
Commutation    $ 500,000 3    Business Travel Family    $ 25,000 4    Business
Travel Family    $ 10,000

BTA6012

 



--------------------------------------------------------------------------------

B) Accidental Death and Dismemberment Benefits:

This benefit applies to all Classes of Insured Persons. The following are Losses
insured and the corresponding Benefit Amount expressed as a percentage of the
Principal Sum:

Class(es)

All

 

Accidental:

  

Benefit Amounts (Percentage

of Principal Sum)

 

Loss of Life

   100 %

Loss of Speech and Loss of Hearing

   100 %

Loss of Speech and one of Loss of Hand, Loss of Foot or Loss of Sight of One Eye

   100 %

Loss of Hearing and one of Loss of Hand, Loss of Foot or Loss of Sight of One
Eye

   100 %

Loss of Hands (Both), Loss of Feet (Both), Loss of Sight or a combination of any
two of Loss of Hand, Loss of Foot or Loss of Sight of One Eye

   100 %

Loss of Hand, Loss of Foot or Loss of Sight of One Eye (Any one of each)

   50 %

Loss of Speech or Loss of Hearing

   50 %

Loss of Thumb and Index Finger of the same hand

   25 %

This Benefit Amount is subject to Section IV - Maximum Payment for Multiple
Losses and Multiple Benefits, of the Contract.

BTA6016

If an Insured Person has multiple Losses as the result of one Accident, then We
will pay only the single largest Benefit Amount applicable to the Losses
suffered, as described in Section IV - Maximum Payment For Multiple Losses and
Multiple Benefits of the Contract.

BTA6018

C) Additional Benefits

The following are Benefit Amounts for all other benefits provided under this
policy:

Permanent Total Disability

Class 1

Benefit Amount (Monthly) 1% of the Principal Sum

Maximum Benefit Amount 100% of the Principal Sum up to a maximum of $500,000

Elimination Period 365 days

This Benefit Amount is subject to Section IV - Maximum Payment for Multiple
Losses and Multiple Benefits, of the Contract.

BTA6068



--------------------------------------------------------------------------------

Psychological Therapy

Class 1

Benefit Amount 5% of the Principal Sum up to a maximum of $25,000

Class 2

Benefit Amount 5% of the Principal Sum up to a maximum of $25,000

Class 3

Benefit Amount 5% of the Principal Sum up to a maximum of $25,000

This Benefit Amount is not subject to Section IV - Maximum Payment for Multiple
Losses and Multiple Benefits, of the Contract.

BTA6072

Rehabilitation Expense

Class 1

Benefit Amount 5% of the Principal Sum up to a maximum of $25,000

Class 2

Benefit Amount 5% of the Principal Sum up to a maximum of $25,000

Class 3

Benefit Amount 5% of the Principal Sum up to a maximum of $25,000

This Benefit Amount is not subject to Section IV - Maximum Payment for Multiple
Losses and Multiple Benefits, of the Contract.

BTA6074

Seat Belt and Occupant Protection Device

Class 1

Benefit Amount for Seat Belt 10% of the Principal Sum

Alternate Benefit Amount $2,000

Benefit Amount for Occupant Protection Device 10% of the Principal Sum

Maximum Benefit Amount for SeatBelt and Occupant Protection Device 20% of the
Principal Sum to a maximum of $50,000

Class 2

Benefit Amount for Seat Belt 10% of the Principal Sum

Alternate Benefit Amount $2,000

Benefit Amount for Occupant Protection Device 10% of the Principal Sum

Maximum Benefit Amount for SeatBelt and Occupant Protection Device 20% of the
Principal Sum to a maximum of $50,000

Class 3

Benefit Amount for Seat Belt 10% of the Principal Sum

Alternate Benefit Amount $2,000

Benefit Amount for Occupant Protection Device 10% of the Principal Sum

Maximum Benefit Amount for SeatBelt and Occupant Protection Device 20% of the
Principal Sum to a maximum of $50,000

This Benefit Amount is not subject to Section IV - Maximum Payment for Multiple
Losses and Multiple Benefits, of the Contract.

BTA6080

Section V - Aggregate Limit of Insurance

$5,000,000 per Accident



--------------------------------------------------------------------------------

If more than one (1) Insured Person suffers a Loss in the same Accident, then We
will not pay more than the Aggregate Limit of Insurance shown above. If an
Accident results in Benefit Amounts becoming payable, which when totaled, exceed
the applicable Aggregate Limit of Insurance shown above, then the Aggregate
Limit of Insurance will be divided proportionally among the Insured Persons,
based on each applicable Benefit Amount.

BTA6088

Insurance only applies for the Classes, Hazards, Benefits and Losses that are
specifically indicated as insured.

BTA6090



--------------------------------------------------------------------------------

Hazards

Business Travel Family Hazard

Business Travel Family Hazard means all circumstances, subject to the terms and
conditions of this policy, to which a Dependent of a Primary Insured Person may
be exposed while traveling in connection with the Primary Insured Person’s
Business Travel or Relocation Travel, provided that all such travel is
authorized by, and at the expense of, the Policyholder.

The insurance under this Business Travel Family Hazard begins at the actual
start of Business Travel or Relocation Travel whether the point of origin is
from the Dependent’s residence or regular place of employment, whichever occurs
last. This Business Travel Family Hazard ends immediately upon return to a
Dependent’s residence or regular place of employment, whichever occurs first.

This Business Travel Family Hazard includes Personal Excursion.

Limitation on Business Travel Family Hazard

With respect to this Business Travel Family Hazard:

 

1) no person insured as a Primary Insured Person can be insured as a Dependent;
and

 

2) no person shall be insured as a Dependent of more than one Primary Insured
Person.

BTA5514

Extraordinary Commutation Hazard

Extraordinary Commutation Hazard means all circumstances, subject to the terms
and conditions of this policy, arising from and occurring during Commutation by
a Primary Insured Person using any form of conveyance when a strike, major
breakdown or catastrophe causes the discontinuance of service of one or more
public transportation system(s) regularly used by such Primary Insured Person
for Commutation. This Extraordinary Commutation Hazard ends with resumption of
service of the affected transportation system(s) or the expiration of sixty
(60) consecutive days, whichever occurs first.

BTA5506

24 Hour Business Travel Hazard

24 Hour Business Travel Hazard means all circumstances, subject to the terms and
conditions of this policy, arising from and occurring while the Primary Insured
Person is on Business Travel or Relocation Travel.

Insurance under this 24 Hour Business Travel Hazard begins at the actual start
of Business Travel or Relocation Travel whether the point of origin is from the
Primary Insured Person’s residence or regular place of employment, whichever
occurs last. Insurance under this 24 Hour Business Travel Hazard ends
immediately upon return to the Primary Insured Person’s residence or regular
place of employment, whichever occurs first.

24 Hour Business Travel Hazard does not include Commutation. 24 Hour Business
Travel Hazard includes Personal Excursion.

BTA5528